
	
		II
		110th CONGRESS
		1st Session
		S. 1656
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2007
			Ms. Snowe (for herself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To authorize loans for renewable energy systems and
		  energy efficiency projects under the Express Loan Program of the Small Business
		  Administration.
	
	
		1.Express loans for renewable
			 energy and energy efficiencySection 7(a)(31) of the Small
			 Business Act (15 U.S.C. 636(a)(31)) is amended by adding at the end
			 the following:
			
				(F)Express loans
				for renewable energy and energy efficiency
					(i)DefinitionsIn
				this subparagraph—
						(I)the term
				biomass—
							(aa)means any
				organic material that is available on a renewable or recurring basis,
				including—
								(AA)agricultural
				crops;
								(BB)trees grown for
				energy production;
								(CC)wood waste and
				wood residues;
								(DD)plants
				(including aquatic plants and grasses);
								(EE)residues;
								(FF)fibers;
								(GG)animal wastes
				and other waste materials; and
								(HH)fats, oils, and
				greases (including recycled fats, oils, and greases); and
								(bb)does not
				include—
								(AA)paper that is
				commonly recycled; or
								(BB)unsegregated
				solid waste;
								(II)the term
				energy efficiency project means the installation or upgrading of
				equipment that results in a significant reduction in energy usage; and
						(III)the term
				renewable energy system means a system of energy derived
				from—
							(aa)a
				wind, solar, biomass (including biodiesel), or geothermal source; or
							(bb)hydrogen derived
				from biomass or water using an energy source described in item (aa).
							(ii)LoansLoans
				may be made under the Express Loan Program for the purpose
				of—
						(I)purchasing a
				renewable energy system; or
						(II)an energy
				efficiency project for an existing
				business.
						.
		
